Citation Nr: 1504276	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  13-01 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, to include as secondary to exposure to herbicide agents.

2. Entitlement to service connection for diabetes mellitus, to include as secondary to exposure to herbicide agents.

3. Entitlement to service connection for prostate cancer, to include as secondary to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1962 to June 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a travel board hearing in May 2014 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.
	
The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.


FINDINGS OF FACT

1. In an unappealed July 2009 RO decision, service connection for diabetes mellitus was denied.

2. New evidence received since the July 2009 decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim.

3. It is less likely than not that the Veteran was exposed to herbicides during service.

4. The Veteran's diabetes mellitus is not attributable to his active military service.

5. The Veteran's prostate cancer is not attributable to his active military service


CONCLUSIONS OF LAW

1. New and material evidence has been received since the RO's July 2009 decision, and the claim of service connection for diabetes mellitus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2. Diabetes mellitus was not incurred in, or aggravated by, active military service and may not be presumed to have been so incurred, to include as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

3. Prostate cancer was not incurred in, or aggravated by, active military service and may not be presumed to have been so incurred, to include as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.159, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, a letter dated in August 2011 satisfied the duty to notify provisions with regard to the Veteran's claim.  

The Veteran's available service treatment records, VA medical treatment records, service personnel records, and indicated private medical records relating to the Veteran's claimed disabilities have been obtained.  

A VA examination was not performed regarding the Veteran's diabetes mellitus and prostate cancer claims.  However, the Veteran has been diagnosed with both of these conditions, as shown in his VA medical treatment records.  The Veteran's sole assertion is that these conditions were caused by exposure to herbicides in Korea. As discussed below, the Board finds that no such exposure occurred. Therefore, because there is no event, injury, or disease in service or a service-connected disability to which diabetes mellitus or prostate cancer could be related, the Board finds that a VA examination is unnecessary.  38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).

The Veteran testified at a hearing in May 2014.  The hearing focused on the elements necessary to substantiate a service connection claim and, through his testimony, the Veteran demonstrated that he had actual knowledge that he needed to demonstrate the elements of service connection, and show new and material evidence to reopen his service connection claim for diabetes mellitus.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Further, the Veteran had ample opportunity to submit evidence and argument to substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.

II. Claim to Reopen

In a July 2009 rating decision, the RO denied the Veteran's claim for service connection for diabetes mellitus on the basis that the Veteran's treatment records did not reflect a diagnosis of the condition.  The Veteran did not submit a Notice of Disagreement or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the July 2009 rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2014). 

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2002); King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).

In relation to his second claim in July 2011, the Veteran submitted VA medical records from June 2007 through August 2011.  These records reflect that the Veteran was diagnosed with noninsulin-dependent diabetes mellitus in 2006.  Because the Veteran's claim was originally denied due to lack of evidence of diagnosis, this evidence is new and material, and is enough to reopen the Veteran's claim.

III. Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

A. Herbicide Exposure

As a preliminary matter, the Veteran asserts that his diabetes mellitus and prostate cancer were caused by exposure to herbicides while serving at Camp Beaver in Korea.  The record does not show, nor does the Veteran assert, that he served in the Republic of Vietnam during the Vietnam Era, nor that he served in Korea during the presumptive period of April 1968 and August 1971. Therefore, he is not presumed to have been exposed to herbicides. 38 C.F.R. § 3.307(a)(6)(ii) (2014).

The Veteran's personnel records show that he was stationed in Korea from May 1964 to May 1965.  At his May 2014 hearing, the Veteran reported that he was exposed to herbicides through spraying the perimeter of the camp with 2,4,5-T every spring and fall.  He also submitted other lay statements in January 2012 to that effect.  The Veteran's VSO submitted written evidence regarding the effects of 2,4,5-T.  The VSO's attached information regarding the effects of 2,4,5-T detail the toxicity, regulatory information, and water pollution potential of the chemical, including other names, symptoms of poisoning, its potentially carcinogenic qualities, its effects on pine forests, and other uses for the chemical.  This information is useful for the Board; however, the VA already recognizes 2,4,5-T as an herbicide agent, for which exposure is compensable.  The Board acknowledges that 2,4,5-T is considered an herbicide agent used by the American military, which can cause adverse effects.  38 C.F.R. § 3.307(a)(6).  At issue below is whether the Veteran was exposed in service.

VA's Adjudication Procedures Manual, M21-1MR (Manual), indicates that the Compensation & Pension Service (C&P) has determined that if a veteran claims exposure in Korea, and his service was not between April 1, 1968 and August 31, 1971 and in a unit or entity listed in the Manual's table of units potentially exposed, the RO should send a request to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.  M21-1MR, IV.2.C.10.p.  The Veteran was a member of the 13th Engineer Combat Battalion, which is listed in the Manual's table; however, the Veteran's service was outside the period listed.  The RO properly referred the Veteran's claim for verification from the JSRRC.  

In an October 2011 report, the JSRRC made a formal finding of a lack of information required to corroborate exposure to Agent Orange due to Korea service.  In reaching its decision, the JSRRC cited the Veteran's lay statements that he served in 1964 and1965; his service personnel records, which document service in Korea but also note "[n]o records of exposure to herbicides" the Manual, which showed that the Veteran did not serve during a period of time where exposure was presumed; and his service treatment records, which "are silent for exposure to Agent Orange."  Because of this, the JSRRC made a formal finding not conceding exposure to Agent Orange while serving in Korea.  

The Veteran is competent to testify to actions he took while in the service.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, while the Veteran competently asserts that he used herbicides to spray the perimeter of the base, in VA treatment records from June 2007, the Veteran's doctor noted that the Veteran denied exposure to Agent Orange, though it is unclear if the Veteran intended to deny exposure to all herbicides or just Agent Orange.  Additionally, in the face of the Veteran's service records showing no evidence of herbicide exposure and the JSRRC's finding of lack of information to corroborate his claim, the Board finds the objective evidence from the Veteran's claims file outweighs his lay statements.  The Veteran's lay statements may be refuted by his medical record, and cannot be confirmed by the other records in his claims file.  Because of this, the Board finds that the Veteran was less likely than not exposed to herbicides during his service in Korea.

Because the Board has found that the Veteran was not exposed to herbicides, presumptive service connection is not warranted for diabetes mellitus or prostate cancer. However, direct service connection may nevertheless be established by demonstrating that the disease was in fact "incurred" during service by proof of direct causation. See Combee v. Brown, 34 F.3d 1039, 1044 (Fed Cir. 1994).

B. Diabetes Mellitus

In this case, the Veteran does not assert, and the evidence does not show, that his diabetes mellitus was directly caused by his period of military service.  His STRs are negative for any symptoms or diagnosis of diabetes mellitus.  An August 2011 VA treatment record notes that the Veteran was first diagnosed with diabetes mellitus in 2006, more than 40 years after separation from service, and was diagnosed with hypertension only a year prior.  Even though there is a gap in the Veteran's treatment records from 1965 until 2007, there is no indication that the Veteran's diabetes, diagnosed more than 40 years after service, is directly related to service, nor has the Veteran so asserted. The nexus requirement is not satisfied.  Hickson, 12 Vet. App. at 253.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. 5107(b) regarding reasonable doubt are not applicable, and service connection for diabetes mellitus is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

C. Prostate Cancer

The Veteran also does not assert, and the evidence does not show, that his prostate cancer was directly caused by his period of military service.  His STRs are negative for any symptoms or diagnosis of prostate cancer.  A June 2011 VA treatment record shows that the Veteran first received his diagnosis at that time, more than 45 years after separation from service.  Even though there is a gap in the Veteran's treatment records from 1965 until 2007, there is no indication that the Veteran's prostate cancer, diagnosed in 2011 and first discussed as a possibility in the Veteran's treatment notes in 2010, is directly related to service, nor has the Veteran so asserted. The nexus requirement is not satisfied.  Hickson, 12 Vet. App. at 253.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. 5107(b) regarding reasonable doubt are not applicable, and service connection for diabetes mellitus is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



ORDER

The Veteran's claim for service connection for diabetes mellitus, to include as secondary to exposure to herbicide agents, is reopened because of new and material evidence.

Service connection for diabetes mellitus is denied.

Service connection for prostate cancer is denied.





____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


